I concur in the foregoing journal entry and opinion and would re-emphasize these points.
Among other things, the trial court's order prohibited Blue Cross and Blue Shield from advertising what it proposed to do if
it obtained regulatory approval. We hold such an order to be illegal. We are not passing on the merits of the Blue Cross-Blue Shield proposal or the method used to create it. Nor are we passing on the rights of any of the parties arising out of the creation or promotion of the Blue Cross-Blue Shield proposal or its possible implementation. We are holding that a sweeping limitation on the discussion of these issues cannot pass constitutional muster. *Page 268